Case 1:19-cr-10080-NMG Document 927 Filed 03/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
v. No. 1:19-CR-10080-NMG
DAVID SIDOO et al.,

Defendants

 

 

ASSENTED TO MOTION TO EXTEND FILING DEADLINE BY ONE WEEK

At the hearing on February 27, 2020, the Court directed Defendants to file a submission relating
to the government’s recent disclosure of exculpatory material (i.¢., Singer’s “notes”) by March 13, 2020.
The government has since indicated that it will provide additional discovery that the defense believes may
be relevant to the defense submission on or before the same day, March 13, 2020. Accordingly,
Defendants respectfully request that the Court extend the deadline for filing the submission by
approximately one week, from March 13, 2020 until March 20, 2020.’ Defendants respectfully submit
that extending the deadline will assist the Court in efficiently adjudicating this matter. The government

has assented to this request.

Dated: March 5, 2020 Respectfully submitted,
GAMAL ABDELAZIZ
By his attorneys,

/s/ Brian T. Kelly

Brian T. Kelly (BBO No. 549566)
Joshua C. Sharp (BBO No. 681439)
Lauren Maynard (BBO No. 698742)
NIXON PEABODY LLP

 

' All Defendants join in this Motion,

Mtion Moved Si baton, YSdT 3b/20
